UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 Commission File Number 1-13884 Cameron International Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 76-0451843 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1333 West Loop South, Suite 1700, Houston, Texas 77027 (Address of Principal Executive Offices) (Zip Code) 713/513-3300 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since LastReport) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesRNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one) Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Number of shares outstanding of issuer’s common stock as of October 29, 2009 was TABLE OF CONTENTS PARTI — FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Condensed Results of Operations 3 Consolidated Condensed Balance Sheets 4 Consolidated Condensed Statements of Cash Flows 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 35 PARTII — OTHER INFORMATION 35 Item 1. Legal Proceedings 35 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 38 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 38 Item 6. Exhibits 39 SIGNATURES 40 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED RESULTS OF OPERATIONS (dollars and shares in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, 2009 2008(1) 2009 2008(1) (unaudited) REVENUES $ 1,231,791 $ 1,504,733 $ 3,758,852 $ 4,324,621 COSTS AND EXPENSES Cost of sales (exclusive of depreciation and amortization shown separately below) 828,012 1,050,826 2,512,454 3,079,429 Selling and administrative expenses 169,739 165,308 517,243 484,509 Depreciation and amortization 38,347 32,496 112,314 95,711 Interest income (1,374 ) (9,692 ) (5,401 ) (22,236 ) Interest expense 22,598 23,625 73,758 46,118 Restructuring expense 5,853 − 39,033 − Total costs and expenses 1,063,175 1,262,563 3,249,401 3,683,531 Income before income taxes 168,616 242,170 509,451 641,090 Income tax provision (43,672 ) (79,190 ) (131,266 ) (206,343 ) Net income $ 124,944 $ 162,980 $ 378,185 $ 434,747 Earnings per common share: Basic $ 0.57 $ 0.75 $ 1.74 $ 2.00 Diluted $ 0.56 $ 0.71 $ 1.71 $ 1.88 Shares used in computing earnings per common share: Basic 219,537 218,478 217,837 217,286 Diluted 221,912 229,219 221,246 230,953 (1) Amounts have been retrospectively revised as a result of the adoption, effective January 1, 2009, of FASB Accounting Standards Codification Topic 470-20, Debt with Conversion and Other Options. The accompanying notes are an integral part of these statements. 3 CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (dollars in thousands, except shares and per share data) September 30, 2009 December 31, 2008 (unaudited) ASSETS Cash and cash equivalents $ 1,527,528 $ 1,621,046 Receivables, net 877,706 950,362 Inventories, net 1,698,565 1,336,925 Other 216,765 148,110 Total current assets 4,320,564 4,056,443 Plant and equipment, net 1,045,599 931,647 Goodwill 720,730 709,217 Other assets 220,052 205,064 TOTAL ASSETS $ 6,306,945 $ 5,902,371 LIABILITIES AND STOCKHOLDERS’ EQUITY Current portion of long-term debt $ 61,042 $ 161,279 Accounts payable and accrued liabilities 1,867,627 1,854,384 Accrued income taxes 38,101 95,545 Total current liabilities 1,966,770 2,111,208 Long-term debt 1,229,067 1,218,627 Deferred income taxes 119,723 99,149 Other long-term liabilities 112,967 128,860 Total liabilities 3,428,527 3,557,844 Stockholders’ Equity: Common stock, par value $.01 per share, 400,000,000 shares authorized, 239,473,764 shares issued at September 30, 2009 (236,316,873 shares issued at December 31, 2008) 2,395 2,363 Capital in excess of par value 1,267,992 1,254,593 Retained earnings 2,188,098 1,809,913 Accumulated other elements of comprehensive income (loss) 44,023 (84,218 ) Less: Treasury stock, 18,807,197 shares at September 30, 2009 (19,424,120shares at December 31, 2008) (624,090 ) (638,124 ) Total stockholders’ equity 2,878,418 2,344,527 TOTAL LIABILITIES ANDSTOCKHOLDERS’ EQUITY $ 6,306,945 $ 5,902,371 The accompanying notes are an integral part of these statements. 4 CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (dollars in thousands) Three Months Ended September 30, Nine Months Ended September 30, 2009 2008(1) 2009 2008(1) (unaudited) (unaudited) Cash flows from operating activities: Net income $ 124,944 $ 162,980 $ 378,185 $ 434,747 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 28,265 25,177 82,279 72,642 Amortization 10,082 7,319 30,035 23,069 Non-cash stock compensation expense 6,091 7,610 22,044 23,567 Tax benefit of employee stock compensation plan transactions and deferred income taxes 30,322 (18,948 ) 22,906 (20,250 ) Changes in assets and liabilities, net of translation, acquisitions and non-cash items: Receivables 28,002 (47,496 ) 110,967 (190,448 ) Inventories (12,409 ) (12,710 ) (305,522 ) (31,270 ) Accounts payable and accrued liabilities 27,339 86,594 (40,739 ) 115,976 Other assets and liabilities, net (67,798 ) 52,802 (116,079 ) 84,680 Net cash provided by operating activities 174,838 263,328 184,076 512,713 Cash flows from investing activities: Capital expenditures (55,967 ) (64,380 ) (163,779 ) (160,426 ) Acquisitions, net of cash acquired − (40,187 ) (23,177 ) (97,699 ) Proceeds from sale of plant and equipment 779 786 3,508 1,711 Net cash used for investing activities (55,188 ) (103,781 ) (183,448 ) (256,414 ) Cash flows from financing activities: Short-term loan borrowings (repayments), net (12,024 ) (59,610 ) 23,036 20,738 Redemption of convertible debt securities (131,109 ) (106,854 ) (131,109 ) (106,854 ) Issuance of long-term senior notes − − − 747,922 Debt issuance costs − − − (5,550 ) Purchase of treasury stock − (60,849 ) (7,055 ) (215,327 ) Proceeds from stock option exercises, net of tax payments from stock compensation plan transactions 1,640 6,973 5,119 17,067 Excess tax benefits from employee stock compensation plan transactions 1,238 2,727 3,468 17,172 Principal payments on capital leases (1,632 ) (1,866 ) (5,235 ) (5,166 ) Net cash provided by (used in) financing activities (141,887 ) (219,479 ) (111,776 ) 470,002 Effect of translation on cash 12,107 (38,668 ) 17,630 (30,700 ) Increase (decrease) in cash and cash equivalents (10,130 ) (98,600 ) (93,518 ) 695,601 Cash and cash equivalents, beginning of period 1,537,658 1,534,117 1,621,046 739,916 Cash and cash equivalents, end of period $ 1,527,528 $ 1,435,517 $ 1,527,528 $ 1,435,517 (1) Amounts have been retrospectively revised as a result of the adoption, effective January 1, 2009, of FASB Accounting Standards Codification Topic 470-20, Debt with Conversion and Other Options. The accompanying notes are an integral part of these statements. 5 CAMERON INTERNATIONAL CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Unaudited Note 1: Basis of Presentation The accompanying Unaudited Consolidated Condensed Financial Statements of Cameron International Corporation (the Company) have been prepared in accordance with Rule10-01 of Regulation S-X and do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. Those adjustments, consisting of normal recurring adjustments that are, in the opinion of management, necessary for a fair presentation of the financial information for the interim periods, have been made. The results of operations for such interim periods are not necessarily indicative of the results of operations for a full year. The Unaudited Consolidated Condensed Financial Statements should be read in conjunction with the Current Report on Form 8-K dated July 20, 2009, which reflects certain adjustments related to the Company’s accounting for its convertible debentures (see below) to the Audited Consolidated Financial Statements and Notes thereto filed by the Company on Form10-K for the year ended December 31, The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Such estimates include, but are not limited to, estimates of total contract profit or loss on certain long-term production contracts, estimated losses on accounts receivable, estimated realizable value on excess and obsolete inventory, contingencies, including tax contingencies, estimated liabilities for litigation exposures and liquidated damages, estimated warranty costs, estimates related to pension accounting, estimates related to the fair value of reporting units for purposes of assessing goodwill for impairment, estimated proceeds from assets held for sale and estimates related to deferred tax assets and liabilities, including valuation allowances on deferred tax assets. Actual results could differ materially from these estimates. The Company has evaluated subsequent events through November 6, 2009, which is the date these financial statements were filed with the U.S. Securities and Exchange Commission. Certain prior period amounts have been retrospectively revised as a result of the adoption, effective January 1, 2009, of FASB Accounting Standards Codification (ASC) Topic 470-20, Debt with Conversion and Other Options (ASC 470-20).See Note 9 of the Notes to Consolidated Condensed Financial Statements for additional information. Note 2: Recently Issued Accounting Pronouncements Effective January 1, 2009, the Company adopted FASB ASC Topic 805, Business Combinations (ASC 805), and FASB ASC Topic 810-10-65, related to Noncontrolling Interests in Consolidated Financial Statements.There was no material impact on the Company’s financial statements as of January 1, 2009 as a result of adopting either statement, although it is anticipated that ASC 805 will significantly affect the Company’s accounting for business combinations occurring on or after January 1, 2009. The Company adopted the provisions of FASB ASC Topic 820, Fair Value Measurements and Disclosures (ASC 820) relating to financial assets and liabilities and other assets and liabilities carried at fair value on a recurring basis as required on January 1, 2008. As permitted, the Company deferred the adoption ofthis standard with respect to all remaining nonfinancial assets and liabilities until January 1, 2009. There was no impact on the Company’s financial statements at the time of adoption of the remaining provisions as required on January 1, 2009; however, the Company does expect that this new standard will impact certain aspects of its accounting for business combinations occurring on or after January 1, 2009, including the determination of fair values assigned to certain purchased assets and liabilities. Note 3: Acquisitions On June 1, 2009, the Company entered into an Agreement and Plan of Merger with NATCO Group, Inc. (NATCO).On October 14, 2009, the Company and NATCO entered into an Amended and Restated Agreement and Plan of Merger dated as of June 1, 2009 (the Agreement).The Agreement provides that Cameron will acquire all of the issued and outstanding shares of common stock of NATCO by exchanging with the NATCO stockholders 1.185 shares of Cameron common stock for each share of NATCO common stock owned. The merger, expected to close during the fourth quarter of 2009, is subject to certain regulatory approvals, the approval of NATCO stockholders and certain other conditions.The Company expects to incorporate the majority of NATCO’s operations into its Drilling & Production Systems (DPS) segment upon completion of the merger. 6 During the nine months ended September 30, 2009, the Company acquired the assets or capital stock of two businesses for a total cash purchase price of $23,177,000.These businesses were acquired to enhance the Company’s product offerings or aftermarket services in the DPS and Valves & Measurement (V&M) segments.The two acquisitions were included in the Company’s consolidated condensed financial statements for the periods subsequent to the acquisitions. As of September 30, 2009, preliminary goodwill recorded as a result of these acquisitions totaled approximately $15,538,000, of which approximately $2,776,000 will be deductible for income tax purposes.The Company is still awaiting significant information relating to the fair value of the assets and liabilities of the acquired businesses in order to finalize the purchase price allocations. Note 4: Restructuring Expense Included in operating results for the three- and nine-month periods ended September 30, 2009 are employee severance and related benefit costs associated primarily with workforce reductions and certain other costs incurred mainly in connection with the pending acquisition of NATCO, totaling approximately $5,853,000 and $39,033,000, respectively. Note 5: Receivables Receivables consisted of the following (in thousands): September 30, 2009 December 31, 2008 Trade receivables $ 840,820 $ 897,453 Other receivables 59,746 62,557 Allowance for doubtful accounts (22,860 ) (9,648 ) Total receivables $ 877,706 $ 950,362 Note 6: Inventories Inventories consisted of the following (in thousands): September 30, 2009 December 31, 2008 Raw materials $ 132,972 $ 126,649 Work-in-process 518,104 403,791 Finished goods, including parts and subassemblies 1,210,267 931,168 Other 11,271 10,197 1,872,614 1,471,805 Excess of current standard costs over LIFO costs (115,595 ) (85,240 ) Allowances (58,454 ) (49,640 ) Total inventories $ 1,698,565 $ 1,336,925 7 Note 7: Plant and Equipment and Goodwill Plant and equipment consisted of the following (in thousands): September 30, 2009 December 31, 2008 Plant and equipment, at cost $ 1,959,104 $ 1,766,646 Accumulated depreciation (913,505 ) (834,999 ) Total plant and equipment $ 1,045,599 $ 931,647 Changes in goodwill during the nine months ended September 30, 2009 were as follows (in thousands): Balance at December 31, 2008 $ 709,217 Changes primarily associated with acquisitions and adjustments to prior period purchase price allocations (2,170 ) Translation and other 13,683 Balance at September 30, 2009 $ 720,730 Note 8: Accounts Payable and Accrued Liabilities Accounts payable and accrued liabilities consisted of the following (in thousands): September 30, 2009 December 31, 2008 Trade accounts payable and accruals $ 341,556 $ 525,507 Salaries, wages and related fringe benefits 152,691 164,411 Advances from customers 1,071,899 855,872 Sales-related costs and provisions 66,045 85,565 Payroll and other taxes 50,568 39,409 Product warranty 42,359 33,551 Fair market value of derivatives 10,550 35,715 Other 131,959 114,354 Total accounts payable and accrued liabilities $ 1,867,627 $ 1,854,384 Activity during the nine months ended September 30, 2009 associated with the Company’s product warranty accruals was as follows (in thousands): Balance December 31, 2008 Net warranty provisions Charges against accrual Translation and other Balance September 30, 2009 $33,551 30,986 (20,490) (1,688) $42,359 8 Note 9: Debt The Company’s debt obligations were as follows (in thousands): September 30, 2009 December 31, 2008 Short-term borrowings under revolving credit facility $ 31,927 $ 14,482 Senior notes, net of $1,953 of unamortized original issue discount at September 30, 2009 ($2,028 at December 31, 2008) 748,047 747,972 1.5% convertible debentures, net of $785 of conversion option discount at December 31, 2008 − 130,324 2.5% convertible debentures, net of $26,589 of conversion option discount at September 30, 2009 ($37,758 at December 31, 2008) 473,411 462,242 Other debt 23,508 10,941 Obligations under capital leases 13,216 13,945 1,290,109 1,379,906 Current maturities (61,042 ) (161,279 ) Long-term portion $ 1,229,067 $ 1,218,627 Effective January 1, 2009, the Company adopted ASC Topic 470-20, which revises the accounting for convertible debt instruments that may be settled in cash (including partial cash settlement) upon conversion.The standard requires issuers of convertible debt instruments within its scope to separately account for the liability and equity components of the instruments in a manner that reflects the issuer’s nonconvertible debt borrowing rate when interest cost is recognized.Specifically, it requires bifurcation of a component of the debt, classification of that component in equity and the accretion of the resulting discount on the debt to be recognized as part of interest expense in the issuer’s consolidated results of operations.The Company was required to apply this new standard to its 1.5% convertible debentures issued in 2004 and due in 2024 (1.5% Convertible Debentures) and its 2.5% convertible debentures issued in 2006 and due in 2026 (2.5% Convertible Debentures). The bifurcation of the instruments was based on estimated market borrowing rates of 4.85% and 5.9%, respectively, for non-convertible debt instruments similar to the 1.5% and 2.5% Convertible Debentures.The discount assigned to the convertible debentures in order to result in interest expense equal to the nonconvertible debt borrowing rates mentioned above is being accreted to interest expense over an estimated five-year life of the convertible debentures.The estimated life is consistent with an option in the debentures allowing holders to require the Company to repurchase the debentures in whole or in part for principal plus accrued and unpaid interest five years following the date of issuance.Accordingly, as a result of the adoption of the new standard, interest expense for the three-and nine-month periods ended September 30, 2009 increased by $3,783,000 and $11,955,000, respectively.The Company has also retrospectively revised certain amounts included in these financial statements for the three-and nine-month periods ended September 30, 2008 as follows: Three Months Ended September 30, 2008 Nine Months Ended September 30, 2008 Increase in interest expense $ 5,259 $ 15,595 Decrease in net income 3,321 9,848 Decrease in basic earnings per share .01 .05 Decrease in diluted earnings per share .02 .05 Approximately $65,802,000 has been included in capital in excess of par value on the Company’s Consolidated Condensed Balance Sheets at both September 30, 2009 and December 31, 2008 related to the conversion value of the Company’s 1.5% and 2.5% Convertible Debentures. On June 18, 2009, the Company notified the holders of its 1.5% Convertible Debentures that it would exercise its right to redeem for cash all of the outstanding notes on July 20, 2009 at a redemption price equal to 100% of the outstanding principal amount, plus accrued and unpaid interest up to, but not including the redemption date.All of the remaining 1.5% Convertible Debentures were either converted by the holders or redeemed by the Company.During the nine months ended September 30, 2009,approximately 3,156,891 shares of common stock were issued to holders of the 1.5% Convertible Debentures who elected the conversion option in recognition of the conversion value of those debentures. 9 The carrying value of the 2.5% Convertible Debentures, totaling $473,411,000, has been classified as long-term debt in the September 30, 2009 Consolidated Condensed Balance Sheet as these debentures are not redeemable by holders until
